DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “1.0 degrees,” and the claim also recites “preferably less than 0.5 degrees” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, 9, 11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murarka, et al (“Extinction ratio of germanium wedge-plate infrared polarizers,” Applied Optics, Vol. 20, Issue 19, pp. 3275-3276 (1981)).
Regarding claim 1, Murarka discloses a polarizer arrangement for polarizing a laser beam, comprising:
A plurality of plate-shaped optical elements arranged in a beam path of the laser beam, wherein each plate-shaped optical element of the plurality of plate-shaped optical elements comprises a corresponding beam entry surface through which the laser beam enters and a corresponding beam exit surface through which the laser beam exits (Fig. 1),

Wherein, for each plate-shaped optical element of the plurality of plate-shaped optical elements, the beam entry surface and the beam exit surface of the plate-shaped optical element are each oriented relative to each other at at least one wedge angle for the plate-shaped optical element (p. 3275, second column).
Regarding claim 2, Murarka discloses wherein for at least one plate-shaped optical element of the plurality of plate-shaped optical elements, the wedge angle between the beam entry surface and the beam exit surface of the at least one plate-shaped optical element lies in a plane of incidence of the laser beam on the beam entry surface (Fig. 1).
Regarding claim 5, Murarka discloses wherein the plurality of plate-shaped optical elements respectively comprise the same wedge angle in a plane of incidence of the laser beam on the respective beam entry surface (Fig. 1; p. 3275, second column).
Regarding claim 6, Murarka discloses wherein the at least one wedge angle is less than 1 degree (p. 3275, second column).
	Regarding claim 8, Murarka discloses wherein for at least two plate-shaped optical elements of the plurality of plate-shaped optical elements following one another in the beam path of the laser beam, the beam entry surfaces and beam exit surfaces are not parallel to each other (Fig. 1).
	Regarding claim 9, Murarka discloses wherein the respective wedge angles of at least two plate-shaped optical elements of the plurality of plate-shaped optical 
	Regarding claim 11, Murarka discloses wherein the wedge angles of at least two plate-shaped optical elements of the plurality of plate-shaped optical elements following one another in the beam path of the laser beam respectively lie in a common plane and are oriented in opposite directions (Fig. 1; p. 3275, second column).
	Regarding claim 14, Murarka discloses a mounting arranged to jointly fix the plate-shaped optical elements (Fig. 2).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murarka in view of Hastings, et al (U.S. Patent Application Publication 2003/0086451 A1).
Regarding claims 3 and 10, Murarka discloses the polarizer arrangement of claims 1 and 9, but fails to teach wherein for at least one plate-shaped optical element of the plurality of plate-shaped optical elements, the wedge angle between the beam entry surface and the beam exit surface of the at least one plate-shaped optical element lies in a plane extending perpendicularly to the plane of incidence of the laser beam on the beam entry surface, or wherein at least three plate-shaped optical elements of the 
Hastings teaches that providing at least three plate-shaped optical elements of the plurality of plate-shaped optical elements following one another in the beam path of the laser beam that are rotated relative to each other about a same angle of rotation allows transmission of the laser beam to be controlled from maximum to minimum (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Murarka’s polarizer with at least three plate-shaped optical elements that are rotated relative to each other about a same angle of rotation, because doing so would allow the beam transmission to be controlled.
In this arrangement, the orientation wherein the wedge angle between the beam entry surface and the beam exit surface of the at least one plate-shaped optical element lies in a plane extending perpendicularly to the plane of incidence of the laser beam on the beam entry surface (as per claim 3) is obtained when the optical elements are rotated 90 degrees, which is the range of rotation disclosed in Hasting’s abstract (+/- 45 degrees = 90 degrees).
Regarding claims 12 and 13, Hastings teaches wherein at least two pairs of plate-shaped optical elements (110, 112, 114, 116, 118, 120) of the plurality of plate-shaped optical elements are arranged in the beam path of the laser beam one behind the other (Fig. 10), wherein the beam entry surfaces of the at least two pairs of plate-shaped optical elements are each oriented parallel to each other and, separately, the beam exit surfaces of the at least two pairs of plate-shaped optical elements are each .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murarka in view of Schulz (U.S. Patent Application Publication 2017/0085054 A1).
Regarding claim 15, Murarka discloses the polarizer arrangement of claim 1, but fails to teach an optical filter.
Schulz teaches that the wedge angle of the optical elements creates two partial beams from the laser beam, which slowly diverge and can create interference bands if one of the partial beams is not removed; Schulz therefore teaches adding an optical filter in the beam path of the exiting laser beam downstream of the plurality of plate-shaped optical elements, in order to filter out one of the partial beams (paragraphs 0010-0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an optical filter arranged in the beam path of the exiting laser beam downstream of the plurality of plate-shaped optical elements, in order to prevent interference strips from forming downstream.

s 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagida, et al (U.S. Patent Application Publication 2015/0351210 A1) in view of Hastings.
Regarding claim 16, Yanagida discloses an EUV radiation generating device comprising:
A driver laser arrangement configured to generate a laser beam (L120);
A vacuum chamber (11) in which a target material (D) can be arranged;
A beam guidance device configured to guide the laser beam from the driver laser device to the target material (Fig. 50); and
A polarizer arrangement (121) comprising 
A plurality of plate-shaped optical elements (122, 123) arranged in a beam path of the laser beam, wherein each plate-shaped optical element of the plurality of plate-shaped optical elements comprises a corresponding beam entry surface through which the laser beam enters and a corresponding beam exit surface through which the laser beam exits (Fig. 56),
Wherein, for each plate-shaped optical element of the plurality of plate-shaped optical elements, the beam entry surface and the beam exit surface of the plate-shaped optical element are each oriented relative to each other at at least one wedge angle for the plate-shaped optical element (Fig. 56).
Yanagida fails to teach wherein the beam entry surface of each plate-shaped optical element of the plurality of plate-shaped optical elements is oriented at the Brewster angle relative to the laser beam.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to place Yanagida’s polarizer arrangement at the Brewster angle relative to the laser beam, because doing so would allow the transmission of the laser beam to be controlled.
Regarding claim 17, Yanagida discloses a phase-shifting device arranged between the polarizer arrangement and the target material, wherein the phase-shifting device is configured to reflect a laser beam to the target material (paragraph 0159).
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach wherein for at least one plate-shaped optical element of the plurality of plate-shaped optical elements, a first wedge angle between the beam entry surface and the beam exit surface of the at least one plate-shaped optical element lies in a plane of incidence of the laser beam on the beam entry surface of the at least one plate-shaped optical element and a second wedge angle between the beam entry surface and the beam exit surface of the at least one plate-shaped optical element lies in a plane extending perpendicularly to the plane of incidence of the laser beam as in claim 4, or wherein respectively two plate-shaped optical elements of the plurality of plate-shaped optical elements following one another in the beam path of the laser beam in a beam direction of the entering beam are arranged a distance of less than 5 mm from one another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        11 September 2021